—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered April 24, 1996, convicting defendant, after a jury trial, of six counts of robbery in the second degree and one count of attempted robbery in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 9V2 to 19 years, unanimously affirmed.
Contrary to defendant’s argument, his conviction of attempted robbery in the second degree was not against the weight of the evidence. The record establishes that defendant, after announcing a holdup and removing money and jewelry from other passengers in the subway car, approached the victim in question and told him to empty his pockets. When this victim began to walk to the next car, defendant, whose companion was armed with a gun, ordered the victim to stop and not go anywhere. This conduct on the part of defendant tended to effectuate the crime of robbery and the fact that the victim was able to escape did not change defendant’s robbery attempt into an abandonment of defendant’s ultimate purpose (People v Bracey, 41 NY2d 296).
Defendant’s challenge to the admissibility of his statement is academic because the statement was not used in any manner at trial. In any event, the statement was not obtained in violation of defendant’s right to counsel. Concur — Ellerin, P. J., Rosenberger, Buckley and Friedman, JJ.